Case 21-01067-SMG   Doc 1-2   Filed 02/26/21   Page 1 of 5
                                �{ Y,' ,I   5% 110:23 p.m.


                                                  m
                                                    EXHIBIT "B"
                                                             ••
    i machinerytrader.com/li                                  •
Case 21-01067-SMG   Doc 1-2   Filed 02/26/21   Page 2 of 5
                                �{ � ,d 5% 110:23 p.m.


    i machinerytrader.com/li                      m          ••
                                                              •
Case 21-01067-SMG   Doc 1-2   Filed 02/26/21   Page 3 of 5
                                �{ Y,' ,I   5% 110:23 p.m.


    i machinerytrader.com/li                      m          ••
                                                              •
Case 21-01067-SMG   Doc 1-2   Filed 02/26/21   Page 4 of 5
                                �{ 7-' ,I   5% 110:22 p.m.


    i machinerytrader.com/li                      m          ••
                                                              •
Case 21-01067-SMG   Doc 1-2   Filed 02/26/21   Page 5 of 5
                                �{ Y,' ,I   5% 110:23 p.m.


    i machinerytrader.com/li                      0          ••
                                                              •
